NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
WAYNE F. WIGGINS,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3114
Petition for review of the Merit SysteIns Protecti0n
Boa1'd in case no CHU752100618-I-1.
ON MOTION
ORDER
The Department of the Treasury moves to reform the
caption to name the Merit Systen1s Protection Board as
respondent The Treasury states that the Board consents
to the motion The Treasury also requests an extension of
time for the respondent to file its brief.
Upon consideration thereof,
IT IS ORDERED THATZ

WIGGINS V. MSPB 2
(1) The motions are granted The revised official
caption is reflected above.
(2) The Board should calculate its brief due date from
the date of filing of this order.
FoR THE C0URT
JUN 27 2011
/s/ J an Horba1y
Date J an Ho:rba1y
Clerk
cci Douglas T. Hoffman, Esq. FH_E
Wayne F. W1gg1ns v.s. cover oF appears ron
S24 11-us renew macon
JUN 2 7 2011
JAN HORBA|.Y
CLERK